Title: Isaac Smith Sr. to John Adams, 23 January 1782
From: Smith, Isaac Sr.
To: Adams, John


     
      Boston January the 23d. 1782
     
     In Haveing an Opportunity by Via Bilbao, I have the pleasure of communicating to you the Arrival of your son Charles, after a passage of 45 days from Bilbao.—The ship Robinhood that Charles Storer &c. went in is Arrived from Gottenburgh, in 45 days likewize a Brig att Providence from france by which we here the News of the Capture of Cornwallis had reacht there.
     The Congress has past an Act prohibiting any british goods of any kind being imported after the first March, and in case the Owner cannot prove them (not to be british) they are forfeited, let them come from any ports whatever, or by any Neutral power whatever— which is a pitty was not done sooner.
     As there is a person in Town that has considerable of goods from his father in London.—I hope the recapture of St. Eustatius will put some New life into the Dutch. The British frigates have done more damage to Our trade the last season than any time since the War. That confounded Penobscot is a handy resort.—Your family and friends are well. Itts very happy the Cicero Arrived as she did as the next day came On a very bad snow storm and has continued two days, which has prevented Charles from coming to Town.
     As to News we have had nothing from Genl. Green for some Months. A reinforcement is gone from York to Carolinia.
     
      I am Sr. Yr. humble servant,
      Isaac Smith
     
    